     Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 1 of 8 PageID: 22




                                       UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA                                      Mag./Crim. No.

                                                                 APPLICATION FOR PERMISSION
                                                                 TO ENTER PLEA OF GUILTY

                                                                 (Defendant with Cour-rsel)

         (Deferrdant's Name)




     ///4,nr<r.,, y'rn.^.o                          . hereby certifies as follows:
(Defbncant's Name)


    l.        lvlv.full name is., /{l1uRt zt
              irgalnst me be held ln that name.
                                                o                             and I request that all proceedings

2.            I understand that the Constitution and laws of the United
                                                                               ltates guarantee me the right to be
              represerrted b1 a lawyef ar ever) srage in rhese proce.ai"Er,"i""6i,,Ai;;il;
                                                                                                    iiiui'Bn'rr.,.r.
              t liarges. arrd ihar it I cannor airo'ra io-trii.',i i;;y6;. rh;t;i;i*'iri'bl"""ia?''o";'i;;#*.
l             I lyrve a lawyer who is   re            q1r!    r,his proceedtng.
                                                                    proceeding.   My lawyer's name
              .y't*trt-loLw      rf-    <         !ng
                                                  2
                                                    . 59a _. . I am satisfied that
                                                                              ihat I have had enoush
                                                                                              enc
                                                                                                       is
                                                                                                     time

4.            t                        NOTI mv native lan
                                       A?,lll,tisi(;fri'-6?'.ff Hir,el,tbTgrr:.liTl2y.F:):),,,
                                               (occupation).

5.           I have taken, ffi [NoJ          I [t-lp FoLL(fwlNG] drugs or medication within the past
             sivent),-two hours:


              I     !!1_vEf Fltunvn NEVERI been a patient in a mental hospital or insritution.
              I L-i
                -n tDol K too NoTl believe that at the present time I am mentally ill or mentall;,
              incompetent in any respect.

7.           I received a copv of the
                                         flcovrLArNTl           !
                                                               lrNorcrMENTl
             befbre being called upon to plead. I have-read and discussed                BtrnponMATroNl
                                                                                         Twith my law,yer.                 I
             understand that the subs-tance of the charge(s) against me is that
                     frtr rrtc .1 F^13c *;-  VZ';i,; ;;;"
                                                                                I:    't?4,ta,za
                                                                                                            To
                     F t<   f f9l.irc^, 6eot 1|eccrd t4e/ocz-,
              lldd   separate sheets ifnecessarvl


                                                                                                 DNJ-CR-12 (Rev C8/2010)
Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 2 of 8 PageID: 23




WAIVER OF INDICTMENT (IF APPLICABLE)

      My lawyer   has explained to me that I trave a constitutional right to be charged by an
      indictment of a grand jury but that I can waive that right and consent to being charged
      through a criminal lnformation filed by thre United States Attorney.

9.    I understand that unless I waive indictment I may not be charged with a felony unless a grand
      jury finds by return of an indictment that there is probable cause to believe thata
      crime has been committed and that I comntitted it.

l0    I also understand that if I do not waive inclictment, the government may present the case to
      the grand jury and request the grand jury r:o indictme.

lt.   I understand that a grand jury'is cornposeclof at least l6 and not more than23 persons, that
      at least l2 grand jurors tnust find that there: is probable cause to believe that I committed the
      crime. I also understand that the grand jury may or may not indictme.

12.   I further understand that by waiving indictment by the grand jury, the case will proceed
      against me on the United States Attorney's Information as though I had been indicted.

l3    My attorney has discussed the nature of tlre charge(s) against me and waiving my right to
      indictrnent thereon by grand jury, I fulllr understand those rights, and I wish to waive
      indictment by grand jury.

14.   My decision to waive indictment by grandLjury is made knowingly and voluntarily, and no
      threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

l5    I have told nty lawyer all the facts and cirr:umstances known to me about the charge(s) set
      forrh in the![coMpLArNT]          !    ;rNnrcTMENTl       I trNronMATroN].
t6    I am satisfied that my lawyer understands the information which I have provided, arrd that
      nry lawyer has counseled and advised me on the nature of each charge and on all possible
      defenses that I might have in this case.

17.   In addition. my lawyer has explained to me, and I understand, that if I enter apleaofNOT
      GUILTY (or persisted in my plea of NOT GUILTY), underthe Constitution and laws ofthe
      Urrited States I would be entitled to a speerly and public trial by a jury of twelve persons on
      Lhe charse(s) contained in this

        l_l tcoveLArNrl        !    tlNnrcrMENrl       XI    tlNnoRMArroNl.
t8    \4y lawyer has explained to me, and I understand, that at such a trial the jury would be told
      5y the.iudge that I am presumed to be innocent, and that the Government would be required
      :o prove me guilty of the charge(s) against rne beyond a reasonable doubt. I understand that
                                                                                      DNJ-CR-12 (Rev 08/2010)
 Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 3 of 8 PageID: 24


           I would not have to prove that I am innocent,
                                                         and that I could not be convicted unless all
           twelve jurors voted unanimously for conviction.

 l9'                          ained to me, and I understand, that if I went
                                                                            to trial on these charge(s),
                              uld have to produce in open court the witnesses
                                                                               against me, and that my
                              ont and cross-examine them a'd object to evi-dence
                                                                                             offered by the

 20. My                                         to me, and I unders
          witn                                                    at
                                               ce in my derbnse
                                               , to testify on myow
                                                                                                 ;j:jj':ff;
          :".1
          r'u .c
                                                                                             f I chose not
                                               suggestion or inference of guilt from thatfact.

 21.                ' it.,*'_nrxrj
          My lawyel h?s explained to me, and I und
          inir,is
          ,udge acceprs my plea, I WAIVilN.fy
                                              a.u,il
                                                RI(
                                                                                                     ;ffi'-:l?
                                                                                                     RIGHTS
                                                       , l9 and 20 ABOVE. I am aware and understand
                                                         willbe no trial and a judgment of GUILTy will
                                                       nsideration ofmy pre                 will impose
          srame punishment as
                                                       if I plead  GUILTY,                       impo:;e the
                                if I   had pleaded ,,nor: guilty,,, went to
                                                                       tr                        victed by         a
         .iury.

22' l/y lawyer lras also explained to me, and I understand, that if I plead GUILTy,          I ryAIVE
          llY RIGHT NoT To INCRIMINATE            M'rSELF. I understand that the judge will ask me
         vvhat I did and I will have to acknowledge nry guilt
                                                              as charged by setting forth my actigns so
         thatthejudgeissatisfiedthatlam,indeed,grilty. Iunderstand
                                                                            thataiystatementslnrake
         at the time I plead GUILTY, if untrue and made under
                                                                    oath, can be the basis of a perjury
         prosecution against me.

SENTE].,ICING ISSUES

23.      N{y lawyer has informed me, and I understand, that the
                                                                maximum punishment which the law
                                         in this tco+v{Pu*+Arrl ioso+edmml
         li:""'9::'lT
         is: Couttr "jt;T.!'xha91a
                      ou1 - ayirts.ra)na.-                                                  trNFoRMArroNl
             CgUprttro
                                               Tiior\irr*.
                                    tttr|.q.a. g2rotgetlto3
                                 - f ylrtot                                         44      fbrcUJcupa,ar.
         A MAXIMUM       oF                years imprisonment and a fine$     of                    the ,rffense(s)
         :ltgq:.q i gount( s)-.             My iawyer has fur-rher explaine                               thalhere
         rs
            IJLNUJ [Al  rnandatory  minimum punishmenr ofl_ years im
         rrandatorl, rninimum fine of $ _for the offense(s) charged                                       tNo] tAl
                                                                      in C
                                                                           -for
         I rrnd                 I plead GUILTY ro Count(s)
                                                                                                                   f   Nfl
      lJrNo                    NFORMATIONI, I face a maxi
        yoars                  lus an aggregate fine of $_.      My lawyer                                         1""d,
        arrd I understand, that in addition to or in li", of tl.r. penalties
                                                                             already discussed, I may be
        ordered to make restitution to any victim of the offense
                                                                    and that the court may require me to
        make a restitution in services instead of ntonel, or to
                                                                   make restitution to a desiqnated third
                                                                                         DNJ-CR-12 (Rev 08/2010)
     Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 4 of 8 PageID: 25


              person or organization instead of the vicriim. I understand
                                                                            that in determining whether to order
              restitution and the amount of restitution the court will
                                                                              consider the amount of the loss
              sustained by any victim as a result of the offense,
                                                                  my financialresources, the financialneeds and
              earning ability of my dependents, and any other factors
                                                                        as the Court deems appropriate.
              I understand that I will be assessed $100 lbr each
                                                                 fblony upon which I am sentenced and $25 for
              each misdemeanor, if arry.

 )A          I hereby declafe that no officer or agent of anybranch
                                                                    of government, (Federal, State or Local),
            nor my lawyer, nor any other person, has made i
            within my knowledge to anyone else, that I wil
            other fornr of leniencv if I plead GUILTY.
            the judge may decide what punishmenr I
            otherwise, that person is not telling me the truth.

 25.        I   understand that the sentence   to be imposed upon nre is within the sole discretion of             the
            setttencing judge. subject to the provisions; of the
                                                                 Sentencing Reform
                                                                                 Act of 19g4.
 26.        I understand that in deciding what sentence
                                                     to impose upon me, the sentencingjudge is required
            consider the maximutn and ntinimum prison terms,
            1'o
                                                                  fines and terms of ,rp.r:uir.a release
         recommended under the Sentencing Guidelines. I understand
                                                                      that the Sentencing Guiclelines may.
         authorize departures fronl the nraximum and min imum
                                                               Guidelines recommendations undercertain
         c I rc   um sta n ces.


27.      I Llnderstand that the Sentencing Guidelines; are advisory,
                                                                      and that the sentencing judge nrust also
         considerthe other statutory factors identifie:d in l8 U.S.b.
                                                                       $ 3553(a) in deciding"whaisenrence to
         impose' I understand that the judge has the authority to
                                                                   impose a sentence more severs (up to the
         statutory ntaximunt) or less severe than ther sentencing
                                                                   range recommended by theGuidelirres.

28.      I have discussed with my attorney how the Sentencing
                                                              Guidelines might apply to mycase.

29       I understand that the court will not be able to determine
                                                                    the sentence fbr my case until afterthe
         P'resentence Reporthas been completed and both I and
                                                                  the Governmenthavehad an opporturrity
         to read the report and challenge any facts report :d by the probation
                                                                               officer.
30.      I understand that the coLrrt may be bound to impose a fine in accordance with, sratutorv
         requirements.                                                                                              J




31.     I understand that parole has been abolished and if I am sentenced
                                                                          to prison I will not be released
        o r parole.

32      I lurther understand thatthecourt ! [sHAt.L]
        tc'                                               f,[tvaY1 impose a term of supervised release
           follow any term of imprisonmilt and tt,uiuffiiotation       oithat term of supervised release
        nray result in an additional term of imprisonment. I
                                                                understand that I am subject to a term of
        sLrpervised release of up to 3
                                         )ears, the s;tatutory maximum period of supervised release               for
        the crime(s) to which I am pleading guilt1,.



                                                                                        DNJ-CR 12 (Rev 08/2010)
 Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 5 of 8 PageID: 26


         I further understand that the provisions ol'21 U.S.C.
                                                               S-----------:_, which provide for a mandatory
                    term of supervised release      ol- vearr,        --nrDol           [Do Nor] appty to
         il;#::                                                                        .&
 33'     I understand that I will have no right to withdraw my plea on
                                                                        the grounds that anyone's prediction
         as to the Guidelines range or expectation    of sentence proves inaccurate.

 34'     Mylawyerhasexplainedtome,andlunclerstand,thatiflam noracitizenoftheUnitedStates,
         mypleaofGUlLTYtothechargedoffense(s)
                                                         EtMAyl X twlr-r- LIKELy1 result in
         my being subject to separate immigration la't priieedings to hiTe
                                                                            me removed fronr the United
         States by making me deportable, excludabrle, or inadmissible,
                                                                       or errding my naturalitz tjo;jn

35.     My lawyer   has explained to me, and I unde
        under 42 U.S.C. $ l69l l(5), mypleaofGUl
        requ irement that I register as a sex offender
        the registration    law's requirements and pen


PLEA z\GREEMENT

36.      I hereby declare that I have not been force,C, coerced or
                                                                   threatened in any manner           by   any person
        l'o plead GUILTY to these charge(s). Nor have I been
                                                                    told that if I refuse io plead GUILTy, other
        persons     will be prosecuted.

37.                             NoT] been a plea agreemenr entered inro between me and the United
        ,TltKtASltrtHA:
        StateiAttorney,Ey Assistant United States Attornev
                                                                                                              (name).

                  The plea agreement DOES NOT exist in written form.
                                           xist in rvritten form. I have read it or have had it read to me
                                           GUAGII). My lawyer has explained it to me and I
                  understand it.

38.    l-he substance of the plea agreement is:




39'    The plea agreenrent!1ooe           s1   I   tooEs Norl contain stipulations      agreed to by the parlies.

       IiT   APPLICABLE, CHOOSE ONE OF THI] FOLLOWING:

                      unottstan<l that rny plea agreement sets forth a Guidelines calculation
             EI    1,
                  the total Guidelines ofI'ense level aprplicableto me in this case.
                                                                                                 which I agree is
             -                                                                          I further understand that
                  I have waived the right to argue that the sentencing judge
                                                                                should impose a sentence below
                  the range that results from this offens;e level, and that the gou.rnr"nt
                                                                                             has waived the right
                  to argue fbr a sentence above the range that results from this offense
                                                                                              level.
                                                                                          DNJ-CR-12 (Rev 08/2010)
 Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 6 of 8 PageID: 27


                     I understand that my plea agreenlent sets forth a Guidelines calculation which I agree
                    is the total Guidelines offense level applicable to me in this case. I further understand
                    that with the exception of arguments regarding a departure as set forth in F,ar.agraph_of
                    Schedule A to the plea agreement, I have waived the right to argue that the sentencing
                   judge should impose a sentence br:low the range that results from this offense level, and
                   the government has waived the right to argue for a sentence above the range that results
                    fiom this off-ense level.

                   The plea agreement contains stipulations regarding certain facts. I understand that if the
                   sentencing court accepts a factual stipulation set forth in the plea agreement, both I an6 the
                   government have waived the riglrt to file an appeal, collateral attack, wril., or nrotion
                   claiming that the sentencing coufi erred in doing do.

 40.       I understand that nry plea agreementf [PRovtDES]
                                                               Fkooes Nor pRovtDEl thar under
           certain circunrstances I have waived m;r right to apflea-l or collaterally attack tlie sentence
           imposed in this case.

4l     My lawyer has explained to me, and I unrJerstand, that if   the judge accepts from GUILTy plea
       under the plea agreement, includitrg the government's proposal to dismiss charges or to not bring
       other charges, the.iudge is not bound to fcrllow the other terms of the plea agreement, including
       the stipulations recommending that a particular sentence or sentencing iung" is appropriate or that
       a particular provisionofthe Guidelines dor:s or does not apply. I understand that if the judge does
       not follow one or all of the other terms o1'the plea agreement, including the stipulations, I will
       have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
       favolable than that proposed in the plea aglreement.

42.    I believe that my lawyer has done allthat anyone could do to counsel and assist nre. AND I AM
       SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GIVEN ME.

43     I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
       that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
       GUILTY and to have the clerk enter my plea of GUILTy as follows:
                                lt
       ro count(s) I' a'a            \rtntsllcoMpLArNTl ltrNolcrMENTIdtrNFoRMATroNl.
44.    I   offe                                   ntarily and of my          lerstanding
       of    all                                       \rNTlflltNDrc                                     \rroNl,    in
       this   a                                        my lar.@r   which                                 ation.

45     I further declare that I wish to waive rhe reading of theJ[coMpLAINT]
                                                                               ntINDICTMENTI
          [f   tfXnOnMATION] in open court, and I request the Court to enter my plea of GUILTy as
       set forth in Paragr.aph 43, above.




                                                                                          DNJ-CR-12 (Rev 08/2010)
      Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 7 of 8 PageID: 28




        Ths   following                     *+y inE
llfSy  eedify thm the      fumgring                 Fr$Emens       arc tnrc. I am   rl,rrrc dr* ifeny of
&e lomgoing srf,tcment$ rruUe     UV                falsr. l ryl   1o   punishmcnt.
Signad bY   *c   in oFen cqurt in the   prcscm of my hrye




                                               T
                                               t
                                                                              E+'J{B.tI rqh El?t::r
     Case 2:20-cr-00740-SRC Document 4 Filed 09/02/20 Page 8 of 8 PageID: 29




                                         CERTIFICATION OF COUNSEL


                                 Tt*,                     hereby certifies that:


             i?ftT;l':l,;1xl'ir"^:i:}:::z#;f4ti:tt'8ry1ry\EDByrf
             ro. REPRESENTI the defenda"t4!t't,aL?ta4Z.qnf;fM;;rsi*rrfb.rt'A;,L,5o11
                                                                          1TASSTcNED



             I   have read and
                                 -!
                                 fully
                                   explained to the defendant the allegations contained
                                                                                        in                        the
                 !   tcovrlArNrl      NucrlaeNrj
                                          ti
                                                            K;iffibRr;rroNt.
    a
    J.    To the best of rny knowledge and beliefthe statements,
                                                                   representations, and declarations made by
          the defbndant in the fbregoing Apprication are
                                                          in arr respects accurate and true.

    4.                           In my opinion the,refendant's waiver of indictment by granrl jury
                                                                                                                   is
                                 ngly made, and I recc,mmend to the court that the
                                                                                   waiver be aJcepted by the


    5.   In my opinion the defendant's waiver of r
                                                                 e                             UNDICTMENTI
            f;ttN.lonMATIONl in open couft a
         made, and I recommend to the Court that t,
                                                                 d                             y and knowingry
                                                                  b

         I    exp
             have                          m and any mandatory minimum penalty for each count to the
         defendant'                        him that he may be oidered to make restitution under the
         and Witnes
                                                                                                    Victim

         I have explained to the defendant that in inrpo
                                                                                        gjudge is required to
         consider the Sentencing Guidelines, and I have
                                                                                       uidelines nright apply
         to this of}'ense and to the def'endant. I have jurth
                                                                                       nt that the Guidelines
         are advisory, not mandatory. and that the
                                                      serrtencingjudge may impose a sentence higher or lower
         than that recommended by the Guidelines.

         The plea of GUILTY offered by the defendant
                                                         in Paragraph 43 accords with my understanding            of
         the facts related to me and is consistent witrh my
                                                            adviie io the defbndant.
9        In my opin   ion                        offerecl by the defendant in Paragraph 43 of th is Application
         is voluntarily                         ing of tle consequences of the plea. I recommend that the
         Court accept t

Signed b),me irropmcurt in the presence of
                                                the defendant abo
contents of this Certification to the defbn dant,
                                                  this[fiagfe



                                                                                        DNJ-CR-12 (Rev 0B/2OtO)
